DETAILED ACTION
This office action is in response to RCE filed on 04/12/2022.
Claims 1,3,13-14, 15, and 17-18 are pending of which claims 1 and 15  are  independent claims, claims 2, 4-12, and 16 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 10/26/2020 is considered.
Allowable Subject Matter
Claims 1,3,13-14, 15, and 17-18 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing  with configuration of a wake up signal (WUS) with  a maximum WUS duration which is represented as a ratio with a maximum repetition count related to a physical downlink control channel (PDCCH), where configuration includes enabling or disabling of the WUS, and upon detection of the WUS the monitoring of PDCCH may be performed, where  the PDCCH is scrambled with a paging-radio network temporary identifier (P-RNTI), and  the UE-specific RRC layer signal and the cell-common system information are received by the UE to enabling and disabling WUS, and WUS configuration is separately  for  monitoring of all of a plurality of UEs and for monitoring only a subgroup of the plurality of UEs with a specific capability.


Claims 1, 3, 13-14, and 17-18 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… receive, through at least one of a UE-specific radio resource control (RRC) layer signal or cell-common system information, a configuration including (i) information related to enabling or disabling of a wake up signal (WUS), (ii) a maximum WUS duration which is represented as a ratio with a maximum repetition count related to a physical downlink control channel (PDCCH), (iii) a number of consecutive paging occasions (POs) associated with the WUS, the number of the consecutive POs being a number of POs in which the UE will not monitor the PDCCH upon failure of detecting the WUS, and (iv) gap information related to a time gap ranging from an end of the maximum WUS duration to an initial PO associated with the WUS, [[and ]]determine whether to monitor the WUS based on the configuration including the information related to enabling or disabling of the WUS, and monitor the PDCCH upon detection of the WUS, wherein the PDCCH is scrambled with a paging-radio network temporary identifier (P-RNTI)” as specified in claim 1. 
 
Claim 15 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… both of the UE-specific RRC layer signal and the cell-common system information are received by the processor, (b) the UE-specific RRC layer signal includes information for disabling of the WUS based on that a coverage level of the UE is smaller than a threshold, and (c) the UE-specific RRC layer signal and the cell-common system information are in conflict with each other in that[[where]] the cell-common system information  includes information for enabling of the WUS whereas the UE-specific RRC layer signal includes the information for disabling of the WUS: the processor determines to skip the WUS monitoring” as specified in claim 15.  
The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Sui (US Pub. No. 20200077338) discloses enabling and disabling of WUS. However,  the disclosure of  Sui taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  receive, through at least one of a UE-specific radio resource control (RRC) layer signal or cell-common system information, a configuration including (i) information related to enabling or disabling of a wake up signal (WUS), (ii) a maximum WUS duration which is represented as a ratio with a maximum repetition count related to a physical downlink control channel (PDCCH), (iii) a number of consecutive paging occasions (POs) associated with the WUS, the number of the consecutive POs being a number of POs in which the UE will not monitor the PDCCH upon failure of detecting the WUS, and (iv) gap information related to a time gap ranging from an end of the maximum WUS duration to an initial PO associated with the WUS, [[and ]]determine whether to monitor the WUS based on the configuration including the information related to enabling or disabling of the WUS, and monitor the PDCCH upon detection of the WUS, wherein the PDCCH is scrambled with a paging-radio network temporary identifier (P-RNTI)as claimed in claims 1 and 15  in combination with other limitations recited as specified in claims  1 and 15.   
Yamada(US Pub. No. 20190320463) discloses a base station transmits signal with cell ID. However the disclosure of  Yamada taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with both of the UE-specific RRC layer signal and the cell-common system information are received by the processor, (b) the UE-specific RRC layer signal includes information for disabling of the WUS based on that a coverage level of the UE is smaller than a threshold, and (c) the UE-specific RRC layer signal and the cell-common system information are in conflict with each other in that[[where]] the cell-common system information  includes information for enabling of the WUS whereas the UE-specific RRC layer signal includes the information for disabling of the WUS: the processor determines to skip the WUS monitoring as claimed in claims 1 and 15  in combination with other limitations recited as specified in claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476